UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number:811-03493 American Federation of Labor and Congress of Industrial Organizations Housing Investment Trust* (Exact name of registrant as specified in charter) 2401 Pennsylvania Avenue, Suite 200, N.W., Washington, D.C.20037 (Address of principal executive offices)(Zip code) Kenneth G. Lore, Esq. Katten Muchin Rosenman LLP 2treet, N.W., North Tower – Suite 200 Washington, D.C.20007-5118 (Name and address of agent for service) (202) 331-8055 (Registrant’s telephone number, including area code) Date of fiscal year end: December 31 Date of reporting period: September 30, 2014 *This filing relates solely to Series A—AFL-CIO Housing Investment Trust Item 1. Schedule of Investments (Schedule of Investments) Schedule of Portfolio Investments September 30, 2014 (Dollars in thousands; unaudited) FHA Permanent Securities (3.2% of net assets) Interest Rate Maturity Date Face Amount Amortized Cost Value Single Family 7.75% Jul-2021 Multifamily1 3.75% Aug-2048 4.00% Dec-2053 5.35% Mar-2047 5.55% Aug-2042 5.60% Jun-2038 5.65% Oct-2038 5.80% Jan-2053 5.87% Jun-2044 5.89% Apr-2038 6.02% Jun-2035 6.20% Apr-2052 6.40% Aug-2046 6.60% Jan-2050 6.75% Apr-2040 - Jul-2040 7.13% Mar-2040 7.20% Dec-2033 - Oct-2039 7.50% Sep-2032 7.93% Apr-2042 8.75% Aug-2036 Total FHAPermanent Securities Schedule of Portfolio Investments September 30, 2014 (Dollars in thousands; unaudited) Ginnie Mae Securities (26.9% of net assets) Commitment Interest Rate Maturity Date Amount Face Amount Amortized Cost Value Single Family 4.00% Feb-2040 - Jun-2040 - $ 10,382 $ 10,527 $ 11,074 4.50% Aug-2040 - 5.50% Jan-2033 - Jun-2037 - 6.00% Jan-2032 - Aug-2037 - 6.50% Jul-2028 - 65 65 75 7.00% Nov-2016 - Jan-2030 - 7.50% Nov-2014 - Aug-2030 - 8.00% Jun-2023 - Nov-2030 - 8.50% Jun-2022 - Aug-2027 - 9.00% Mar-2017 - Jun-2025 - 9.50% Sep-2021 - Sep-2030 -
